 



SECURITIES PURCHASE AGREEMENT

 

by and between

 

GLASSBRIDGE ENTERPRISES, INC.

 

and

 

IMN CAPITAL HOLDINGS INC.

 



dated as of March 31, 2019

 

 

 

 

securities PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of March 31, 2019, by
and between GlassBridge Enterprises, Inc., a Delaware corporation and its
subsidiaries (“Seller”), and IMN Capital Holdings Inc., a Delaware corporation
(“Purchaser”). Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in Section 7.07 hereof unless the context clearly
provides otherwise.

 

WHEREAS, Seller owns 100% of the issued and outstanding capital stock of Imation
Argentina S.A.C.I.F.I., a corporation formed under the laws of Argentina
(“Imation Argentina”), which as of the date hereof consists of 3,208,107 shares
(the “Imation Argentina Shares”);

 

WHEREAS, Seller owns 100% of the issued and outstanding capital stock of Imation
Holdings Pte Ltd., a corporation formed under the laws of Singapore (“Imation
Singapore”), which as of the date hereof consists of 34,400,048 shares (the
“Imation Singapore Shares”);

 

WHEREAS, Seller owns 100% of the issued and outstanding capital stock of Imation
Latin America Corp., a Delaware corporation (“Imation Delaware”), which as of
the date hereof consists of 100 shares of common stock (the “Imation Delaware
Shares”);

 

WHEREAS, Seller owns all of the issued and outstanding capital stock of Imation
Holding B.V., a corporation formed under the laws of the Netherlands (“Imation
Netherlands”), which as of the date hereof consists of 28,000 shares (the
“Imation Netherlands Shares”);

 

WHEREAS, Seller owns 62% of the issued and outstanding capital stock of Imation
Corp. Japan, a corporation formed under the laws of Japan (“Imation Japan”),
which as of the date hereof consists of 15,143 shares (the “Imation Japan
Shares”);

 

WHEREAS, Seller owns all of the issued and outstanding capital stock of Imation
Canada, Inc. a corporation formed under the laws of Canada (“Imation Canada”),
which as of the date hereof consists of 15,143 shares (the “Imation Canada
Shares”);

 

WHEREAS, Seller owns 51% of the issued and outstanding capital stock of Global
Data Media FZ LLC, a corporation formed under the laws of the United Arab
Emirates (“Imation UAE” and, collectively with Imation Argentina, Imation
Singapore, Imation Delaware, Imation Netherlands, Imation Japan and Imation
Canada, the “Companies” and, each individually, a “Company”), which as of the
date hereof consists of 1000 shares (the “Imation UAE Shares” and, collectively
with the Imation Argentina Shares, the Imation Singapore Shares, the Imation
Delaware Shares, the Imation Netherlands Shares, the Imation Japan Shares and
the Imation Canada Shares, the “Shares”);WHEREAS, subject to the terms and
conditions set forth herein, Purchaser desires to purchase from Seller all of
the Shares and Seller desires to sell to Purchaser all of the Shares.

 

 

 

 



NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:



 

ARTICLE I

PURCHASE AND SALE OF SHARES; CLOSING

 

SECTION 1.01 Purchase and Sale of the Shares; Payment.

 

(a) On the terms and subject to the conditions of this Agreement, at the
Closing, Seller shall sell, transfer and deliver to Purchaser, and Purchaser
shall purchase from Seller, the Shares for an aggregate purchase price (the
“Purchase Price”) consisting of (i) the cash payment equal to One Hundred
Dollars ($100.00) payable on the Closing Date (the “Cash Payment”) and (ii) the
Contingent Payment (as defined and discussed herein).

 

(b) Contingent Payment. Promptly following a Payment Occurrence, Purchaser shall
direct all proceeds from the Payment Occurrence to be delivered to an escrow
agent (such proceeds, the “Escrowed Proceeds”). The Seller shall be entitled to
prompt payment of 75% of all net Escrowed Proceeds (which, for the avoidance of
doubt, shall be calculated after the payment of (i) the retirement of the
Germany pension liability; (ii) contingency fees payable to attorneys engaged in
connection with the Subsidiary Litigation; (iii)fees payable to Mach 5, the
litigation financing company and (iv) the payment of all applicable taxes
including income taxes in connection with the Subsidiary Litigation) (such
payment, the “Contingent Payment”). The Seller and the Purchaser acknowledge
that the Payment Occurrence may occur in one or more installments and,
consequently, the payment of Escrowed Proceeds, may occur in one or more
installments.

 

(c) The purchase and sale of the Shares is referred to in this Agreement as the
“Acquisition.”

 

SECTION 1.02 Closing Date. The closing of the Acquisition and the other
transactions contemplated hereby (the “Closing”) shall take place at the offices
of Sichenzia Ross Ference LLP, 1185 Avenue of the Americas, 37th Floor, New
York, New York 10036, at on such other date as mutually agreed to by the parties
(the “Closing Date”).

 

SECTION 1.03 Transactions to be Effected at the Closing. At the Closing:

 

(a) Seller shall deliver to Purchaser certificates representing the Shares, duly
endorsed in blank or accompanied by stock powers duly endorsed in blank in
proper form for transfer; and

 

(b) Purchaser shall deliver to Seller the Cash Payment.

 

-2-

 

 



ARTICLE II

Representations and Warranties OF Seller

 

Except as set forth in (i) the documents filed by the Seller with the Securities
and Exchange Commission for the period beginning on January 1, 2017 and ending
on the date of this Agreement (the “Filed SEC Documents”), to the extent
reasonably apparent from the disclosure therein, or (ii) the disclosure letter,
dated the date of this Agreement and delivered by Seller to Purchaser prior to
the execution of this Agreement, together with any supplements delivered by
Seller to Purchaser at or prior to the Closing Date to reflect any necessary
changes between the date of execution of this Agreement and the Closing Date
(the “Company Disclosure Letter”), which Company Disclosure Letter identifies
the Section (or, if applicable, subsection) to which such exception relates (it
being understood that disclosure in one section shall also apply to other
sections to the extent it is reasonably apparent from the face of the disclosure
that such disclosure would also apply to such other sections), Seller hereby
represents and warrants to Purchaser as of the date hereof as follows:



 

SECTION 2.01. Organization.

 

(a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, each of the Seller and each
of the Companies

 

(i) has been duly organized and is validly existing in good standing (to the
extent such concept is applicable) under the Laws of its jurisdiction of
organization, with all requisite corporate power and authority to own its
properties and conduct its business as currently conducted and

 

(ii) is duly qualified as a foreign corporation for the transaction of business,
and is in good standing (to the extent such concept is applicable) under the
Laws of each other jurisdiction in which it owns or leases properties, or
conducts any business so as to require such qualification.

 

(b) Neither the Seller nor any Company is in breach or violation of any of its
certificate of incorporation, bylaws or other Organizational Documents, except
for any breach or violation that would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect. Prior to the
Closing Date, Seller will deliver or make available to Purchaser true and
complete copies of each Company’s certificate of incorporation, bylaws or other
Organizational Documents, each as amended to date.

 

SECTION 2.02. Capitalization. All of the Shares have been duly authorized and
validly issued, are fully paid and nonassessable and free of preemptive rights,
with no personal liability attaching to the ownership thereof, and are owned of
record and beneficially by Seller. All of the Shares were issued in compliance
with applicable Laws. None of the Shares were issued in violation of any
agreement, arrangement or commitment to which Seller or any Company is a party
or is subject to or in violation of any preemptive or similar rights of any
Person. There are no outstanding or authorized options, warrants or other rights
of any kind relating to the sale, issuance or voting of any Shares or any
securities convertible into or evidencing the right to purchase any Shares.
Except as set forth on Section 2.02 of the Company Disclosure Letter, the
Companies do not own any shares of capital stock of or equity interests in
(including any securities exercisable or exchangeable for or convertible into
capital stock of or other voting or equity interests in) any other Person.

 

SECTION 2.03. Authority; Execution and Delivery; Enforceability. Seller has full
power and authority to execute this Agreement and to consummate the Acquisition
and the other transactions contemplated hereby. The execution and delivery by
Seller of this Agreement and the consummation by Seller of the Acquisition and
the other transactions contemplated hereby have been duly authorized by all
necessary corporate action. Seller has duly executed and delivered this
Agreement and, assuming that this Agreement is the valid and binding agreement
of Purchaser, this Agreement constitutes a legal, valid and binding obligation
of Seller, enforceable against Seller in accordance with its terms, subject to
bankruptcy, insolvency, reorganization and other Laws affecting creditors’
rights generally, and to general principles of equity.

 

-3-

 

 

SECTION 2.04. Title to Shares. Except as set forth on Section 2.04 of the
Company Disclosure Letter, Seller has good and valid title to the Shares, free
and clear of all Liens other than Permitted Liens. Upon Seller’s receipt of the
Cash Payment, good and valid title to the Shares will pass to Purchaser, free
and clear of all Liens, other than those arising from acts of Purchaser and
other than Permitted Liens.

 

SECTION 2.05. No Conflicts; Consents.

 

(a) Except as set forth in Section 2.05(a) of the Company Disclosure Letter, the
execution and delivery by Seller of this Agreement do not, and the performance
of this Agreement, including the consummation of the Acquisition and the other
transactions contemplated hereby and compliance by Seller with the terms hereof
will not, (1) conflict with, constitute or result in any violation or breach of
or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation or acceleration of any obligation
or to loss of a material benefit under, or result in the creation of any Lien
(other than Permitted Liens) upon any of the properties or assets of any Company
under, any provision of (i) the certificate of incorporation, bylaws or other
Organizational Documents of Seller or any Company, (ii) any Material Contract to
which any Company is a party or by which any of its properties or assets is
bound, or (iii) any Law applicable to any Company or its properties or assets,
other than in each case any such items that, individually or in the aggregate,
have not had and would not reasonably be expected to have a Company Material
Adverse Effect, or (2) result in the creation or imposition of any Lien other
than Permitted Liens on any properties or assets of any Company.

 

(b) Except as set forth on Section 2.05(b) of the Company Disclosure Letter, no
notice to, or Consent of, any Person, or registration, declaration or filing
with, any Governmental Entity is required to be obtained or made by Seller or
any Company in connection with Seller’s execution, delivery and performance of
this Agreement or Seller’s consummation of the Acquisition or the other
transactions contemplated hereby except for such Consents, registrations,
declarations or filings which, individually or in the aggregate, have not had
and would not reasonably be expected to have a Company Material Adverse Effect.

 

-4-

 

 

SECTION 2.06. Financial Information. The consolidated financial statements of
Seller and its consolidated Subsidiaries included or incorporated by reference
in the Filed SEC Documents are based on the books and records of each Company,
and fairly present in all material respects the consolidated financial position
of Seller as they relate to the Companies, as of the dates indicated therein and
the consolidated results of their operations and cash flows for the periods
specified therein, and, except as stated therein, such financial statements were
prepared in conformity with GAAP applied on a consistent basis.

 

SECTION 2.07. Absence of Changes. Since September 30, 2018 until the date
hereof, no event or circumstance has occurred that, individually, or in the
aggregate, has had or would reasonably be expected to have a Company Material
Adverse Effect.

 

SECTION 2.08. No Undisclosed Liabilities. Except as and to the extent disclosed
in the Filed SEC Documents, the Companies have not had any liabilities or
obligations of any nature, whether or not accrued, absolute, contingent,
unliquidated or otherwise, whether due or to become due and whether or not
required to be disclosed, reserved against or otherwise provided for which is
required by GAAP to be set forth on a consolidated balance sheet of Seller and
its consolidated Subsidiaries or in the notes thereto, other than liabilities or
obligations (i) in the amounts reflected on or reserved against in Seller’s
consolidated balance sheet as of September 30, 2018 including in Seller’s
financial statements or (ii) that are incurred in the ordinary course of
business since September 30, 2018.

 

SECTION 2.09. Litigation. Except as set forth in Section 2.09 of the Company
Disclosure Schedule, there is no pending, or to Seller’s Knowledge, threatened
in writing action, claim, suit, proceeding or investigation against any Company,
or to which any property, assets or rights of any Company is subject, nor is any
Company subject to any Order that remains outstanding or unsatisfied, in each
case, except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.

 

SECTION 2.10. Condition of Assets. The buildings, plants, structures, furniture,
fixtures, machinery, equipment, vehicles and other items of tangible personal
property of the Companies are operational and in a condition adequate and
sufficient for use in each Company’s respective business as it has been
conducted to date and as it shall be conducted in the future by Purchaser,
ordinary wear and tear excepted.

 

SECTION 2.11. Compliance with Laws; Permits.

 

(a) The Companies have all permits, licenses, franchises, authorizations, Orders
and approvals of, and has made all filings, applications and registrations with,
all Governmental Entities that are required in order to permit it to own, lease
or license their properties, assets and rights, and to carry on their business
as presently conducted, except where the failure to have such permits, licenses,
franchises, authorizations, Orders and approvals or the failure to make such
filings, applications and registrations would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect. All
such permits, licenses, certificates of authority, Orders and approvals are in
full force and effect and, to Seller’s Knowledge, no suspension or cancellation
of any of them is threatened in writing, and all such filings, applications and
registrations are current, except where such absence, suspension or cancellation
would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect.

 

-5-

 

 

(b) The Companies are in compliance with all applicable Laws, except where the
failure to so comply would not result in a Company Material Adverse Effect. This
Section 2.11(b) does not relate to matters with respect to the compliance of the
financial statements with the Securities Act, the Exchange Act or SOX (which are
the subject of Section 2.06), Taxes (which are the subject of Section 2.12),
Company Benefit Plans and environmental matters.

 

SECTION 2.12. Tax Matters. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, (i)
there has been filed by or on behalf of each Company all material Tax Returns
required to be filed by the applicable Company, (ii) all Taxes of the Companies
(whether or not shown on such Tax Returns) have been or will be paid in a timely
fashion or, where payment is not yet due, have been adequately provided for in
the financial statements of the Companies in accordance with GAAP, and (iii) no
audit or other proceeding by any Governmental Entity is pending with respect to
any Taxes due from the Companies, except with respect to matters for which
adequate reserves have been established in accordance with GAAP. Notwithstanding
the above, Seller agrees to fully indemnify Purchaser in any amount for any Tax
payments Purchaser ultimately has to make with respect to any time period prior
to the date hereof as a result of findings by a Governmental Entity that Seller
has violated applicable Law.

 

SECTION 2.13. Contracts. Each written contract to which each Company is a party
or by which it is bound, which is material to the business of such Company (each
a “Material Contract”), is valid and binding on such Company in accordance with
its terms and is in full force and effect, except to the extent that the
invalidity or non-binding nature of any Material Contract would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, and no Company or, to the Seller’s Knowledge, any other
party thereto is in breach or of default under (or received any written notice
alleging to be in breach of or default under) of any such Material Contract, or
has provided or received any written notice of any intention to terminate, any
Material Contract, except for defaults which would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.

 

SECTION 2.14. Brokers and Finders. Neither the Seller nor its Affiliates have
retained any agent, broker, investment banker, financial advisor or other firm
or Person that is or will be entitled to any brokers’ or finder’s fee or any
other commission or similar fee in connection with any of the transactions
contemplated by this Agreement.

 

SECTION 2.15. Disclosure. No representation or warranty of Seller or the
Companies in this Agreement and no statement in the Company Disclosure Letter
contains any material untrue statement or omits to state a material fact
necessary to make the statements herein or therein, in light of the
circumstances in which they were made, not misleading. No notice given pursuant
to Section 7.06 will contain any untrue statement or omit to state a material
fact necessary to make the statements therein or in this Agreement, in light of
the circumstances in which they were made, not misleading. To the Seller’s
Knowledge, there is no fact that has specific application to the Companies
(other than general economic or industry conditions) that could have a Company
Material Adverse Effect on the financial or other condition, results of
operations, assets, liabilities, equity, business or prospects of the Companies
that has not been set forth in this Agreement.

 

-6-

 

 

SECTION 2.16. Disclaimer of Other Representations and Warranties. Except as
otherwise expressly set forth in this Article II, Seller makes no other
representations or warranties and expressly disclaims any other representations
or warranties of any kind or nature, express or implied, as to the condition,
value or quality of the business of the Companies or the assets of the
Companies, and Seller specifically disclaims any implied representation or
warranty of merchantability, usage, suitability or fitness for any particular
purpose with respect to the assets of the Companies, or any part thereof.

 

ARTICLE III

 

Representations and Warranties of Purchaser

 

Purchaser hereby represents and warrants to Seller as follows as of the date
hereof:

 

SECTION 3.01. Organization.

 

(a) Purchaser has been duly incorporated and is validly existing as a
corporation in good standing under the Laws of the State of Delaware, with all
requisite corporate power and authority to own its properties and conduct its
business as currently conducted, and, except as would not, individually or in
the aggregate, reasonably be expected to have a Purchaser Material Adverse
Effect, is duly qualified for the transaction of business, and is in good
standing (to the extent such concept is applicable) under the Laws of each other
jurisdiction in which it owns or leases properties, or conducts any business so
as to require such qualification.

 

(b) Purchaser is not in breach or violation of its articles of incorporation,
bylaws, or other Organizational Documents.

 

SECTION 3.02. Authority; Execution and Delivery; Enforceability. Purchaser has
full power and authority to execute this Agreement and to consummate the
Acquisition and the other transactions contemplated hereby. The execution and
delivery by Purchaser of this Agreement and the consummation by Purchaser of the
Acquisition and the other transactions contemplated hereby have been duly
authorized by all necessary corporate action. Purchaser has duly executed and
delivered this Agreement and, assuming that this Agreement is the valid and
binding agreement of Seller, this Agreement constitutes a legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject to bankruptcy, insolvency, reorganization and other Laws
affecting creditors’ rights generally, and to general principles of equity.

 

SECTION 3.03. No Conflicts; Consents.

 

(a) The execution and delivery by Purchaser of this Agreement do not, and the
consummation of the Acquisition and the other transactions contemplated hereby
and compliance by Purchaser with the terms hereof will not, (i) have a Purchaser
Material Adverse Effect or (ii) conflict with, constitute or result in any
violation or breach of or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or result
in the creation of any Lien upon any of the properties or assets of Purchaser
under, any provision of (A) its articles of incorporation, bylaws, other
governing instrument or comparable Organizational Documents of Purchaser, (B)
any contract to which Purchaser is a party or by which any of its properties or
assets is bound, (C) any Law applicable to Purchaser or its properties or
assets, other than, in the case of clauses (B) and (C) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Purchaser Material Adverse Effect.

 

-7-

 

 

(b) No Consent of, or registration, declaration or filing with, any Governmental
Entity is required to be obtained or made by Purchaser in connection with the
execution, delivery and performance of this Agreement or the consummation of the
Acquisition or the other transactions contemplated hereby.

 

SECTION 3.04. Investment Representation. Purchaser acknowledges that Seller has
made (or caused to be made) available to Purchaser and its representatives the
opportunity to ask questions of the officers and management of the Companies as
well as access to the documents, information and records of the Companies, and
Purchaser confirms that it has made an independent investigation, analysis and
evaluation of the Companies and their respective assets, liabilities, business
and financial condition. Purchaser has such knowledge and experience in
financial and business matters that it is capable of evaluating the Company and
the merits and risks of an investment in the Shares.

 

SECTION 3.05. No Knowledge of Misrepresentation or Omission. To the Knowledge of
the Purchaser, the representations and warranties of Seller made in this
Agreement are true and correct. Purchaser does not have any actual knowledge of
any material errors in, or material omissions from, any Section of the Company
Disclosure Letter.

 

SECTION 3.06. Brokers and Finders. Neither Purchaser nor its Affiliates has
retained any agent, broker, investment banker, financial advisor or other firm
or Person that is or will be entitled to any brokers’ or finder’s fee or any
other commission or similar fee in connection with any of the transactions
contemplated by this Agreement.

 

SECTION 3.07. Certain Purchaser Acknowledgments.

 

(a) Purchaser acknowledges that neither Seller nor the Companies, nor any other
Person acting on behalf of Seller or the Companies or any of their Affiliates
has made any representation or warranty, express or implied, as to the accuracy
or completeness of any information regarding Seller or the Companies or their
respective businesses or assets, except as expressly set forth in Article II.
Purchaser further agrees that neither Seller nor any other Person shall have or
be subject to any liability to Purchaser or any other Person resulting from the
distribution to Purchaser, or Purchaser’s use of, any such information and any
information, document or material made available to Purchaser or Purchaser’s
representatives in certain “data rooms,” management presentations or any other
form in expectation of the transactions contemplated by this Agreement.

 

(b) In connection with Purchaser’s investigation of the Companies, Purchaser or
Purchaser’s representatives have received from or on behalf of Seller and the
Companies certain financial information and certain business plan information.
Purchaser acknowledges that there are uncertainties inherent in attempting to
make such estimates, projections and other forecasts and plans, that Purchaser
is familiar with such uncertainties, that Purchaser is taking full
responsibility for making its own evaluation of the adequacy and accuracy of all
estimates, projections and other forecasts and plans so furnished to it
(including the reasonableness of the assumptions underlying such estimates,
projections and forecasts), and that Purchaser shall have no claim against
Seller or any other Person with respect thereto. Accordingly, neither Seller nor
any other Person makes any representations or warranties whatsoever with respect
to such estimates, projections and other forecasts and plans (including the
reasonableness of the assumptions underlying such estimates, projections and
forecasts).

 

-8-

 

 

ARTICLE IV

Covenants

 

SECTION 4.01. Access to Subsidiary Litigation. Purchaser shall afford Seller and
its representative full and free access to all books, records and data related
to the Subsidiary Litigation and shall afford Seller the opportunity to ask
questions of litigation counsel with the Subsidiary Litigation and be present at
any litigation proceedings and meetings and have full access to litigation
counsels. Purchaser shall promptly inform Seller of any developments with
respect to any Subsidiary Litigation (including the settlement offer
discussion).

 

SECTION 4.02. Negative Covenant. Except as otherwise expressly permitted by this
Agreement, between the date of this Agreement and the Closing Date, Seller will
not, and will not cause or permit the Companies to, without the prior consent of
Purchaser, make any modifications to any Material Contract or Permit except in
the ordinary course of business and consistent with past business practices.

 

SECTION 4.03. Required Approvals. As promptly as practicable after the date of
this Agreement, Seller will, and will cause the Companies to obtain such
consents set forth on Section 2.05(b) of the Company Disclosure Letter (each a
“Material Consent”). Between the date of this Agreement and the Closing Date,
Seller will, and will cause the Companies to cooperate with Purchaser with
respect to all filings that Purchaser elects to make or that Purchaser is
required by Law to make in connection with the Acquisition.

 

SECTION 4.04. Retention of Books and Records. For a period of one (1) year
following the Closing, Purchaser shall retain the books and records of the
Companies, and upon reasonable notice, afford the officers, employees, agents
and representatives of Seller reasonable access (including the right to make
photocopies, at the expense of Seller), during normal business hours, to such
books and records.

 

SECTION 4.05. Certain Consents and Waivers. Notwithstanding the items disclosed
in Section 2.05(b) of the Company Disclosure Letter, Purchaser acknowledges that
only the Material Consents shall have been obtained prior to the Closing Date
and certain consents and waivers other than the Material Consents with respect
to the transactions contemplated by this Agreement may be required from parties
to the Contracts, Governmental Entities or other Persons and that such consents
and waivers have not been obtained. Except for the Material Consents, Seller
shall not have any liability to Purchaser or any Company arising out of or
relating to the failure to obtain any consents or waivers that may be required
in connection with the transactions contemplated by this Agreement or because of
the termination of any Contract or revocation, suspension or termination of any
Permit as a result thereof.

 

-9-

 

 

SECTION 4.06. Expenses; Transfer Taxes.

 

(a) Except as otherwise set forth in this Agreement, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the Party incurring such expense, including all costs
and expenses incurred pursuant to this Section 4.06.

 

(b) Notwithstanding anything to the contrary contained herein, Purchaser shall
pay the amount of any documentary, sales, use, real property transfer, real
property gains, registration, value-added, transfer, stamp, recording and other
similar Taxes, fees, and costs together with any interest thereon, penalties,
fines, costs, fees, additions to tax or additional amounts with respect thereto
incurred in connection with this Agreement and the transactions contemplated
hereby. Each Party shall use commercially reasonable efforts to avail itself of
any available exemptions from any Taxes, and to cooperate with the other Parties
in providing any information and documentation that may be necessary to obtain
such exemptions.

 

SECTION 4.07. Post-Closing Cooperation. Seller and Purchaser shall cooperate
with each other, and shall cause their Affiliates and their officers, employees,
agents, auditors and representatives to cooperate with each other, for a
reasonable period after the Closing to ensure the orderly transition of the
Companies from Seller to Purchaser and to minimize any disruption to the
Companies and the other respective businesses of Seller and Purchaser that may
result from the transactions contemplated by this Agreement. After the Closing,
upon reasonable written notice, Seller and Purchaser shall furnish or cause to
be furnished to each other and their Affiliates and their respective employees,
counsel, auditors and representatives access, during normal business hours, to
such information and assistance relating to the Companies (to the extent within
the control of such Party) as is reasonably necessary for financial reporting
and accounting matters.

 

SECTION 4.08. Publicity. No public release or announcement concerning the
Acquisition and the other transactions contemplated by this Agreement shall be
issued by any Party following the Closing Date without the prior consent of the
other Parties (which consent shall not be unreasonably withheld), except as such
release or announcement may be required by Law or the rules or regulations of
any securities exchange, in which case the Party required to make the release or
announcement shall allow the other Party reasonable time to comment on such
release or announcement in advance of such issuance.

 

SECTION 4.09. Further Assurances. From time to time, as and when requested by
any Party, each Party shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions, as such other Party may reasonably
deem necessary or desirable to complete the Acquisition and to consummate the
transactions contemplated by this Agreement.

 

-10-

 

 

SECTION 4.10. Survival. All of Seller’s representations, warranties, covenants,
and/or obligations in this Agreement, and any other certificate or document
delivered pursuant to this Agreement will survive the Closing and the
consummation of the transactions contemplated herein for a one year period from
the Closing; however, that representations and warranties with respect to tax
and securities law matters shall survive for the applicable statute of
limitations.

 

ARTICLE 5

 

RELEASE

 

(a) Release of Claims. Seller, on behalf of itself and its predecessors,
successors, assigns, their past, present and future officers, agents, directors,
employees, investors, stockholders, Affiliates, administrators, beneficiaries,
and representatives and the beneficiaries, heirs, executors, and representatives
of any of them (the “Seller Releasing Parties”), effective as of the Closing
(the “Effective Time”), fully, finally and irrevocably releases, acquits and
forever discharges Purchaser, Companies, Companies’ Subsidiaries each of their
respective Affiliates, officers directors, employees, attorneys, investment
bankers, agents, predecessors, successors and assigns of Purchaser, the
Companies and Companies’ Subsidiaries, and the beneficiaries, heirs, executors,
representatives of any of them (collectively, the “Seller Released Parties”)
from any and all Actions, liabilities, costs and expenses of every kind and
nature whatsoever, whether arising from any express, implied, oral or written
Contract or otherwise, known or unknown, past, present or future, suspected or
unsuspected, at law or in equity, contingent or otherwise (collectively, a
“Seller Potential Claim”), that the Seller Releasing Parties, or any of them,
had, has or may have in the future against any of the Seller Released Parties
for any matter, cause or thing relating to any Company and/or any of the
Company’s Subsidiaries, or any of their respective employees, officers and
directors occurring at any time at or prior to the Effective Time including
without limitation any matter or claim related to any inter-Company
Indebtedness, including Indebtedness between any Company and the Seller,
(subject to the exceptions described below, the “Seller Released Matters”),
except that the Seller Released Matters do not include, and nothing in this
Agreement will affect or be construed as a waiver or release by the Seller
Releasing Parties of, any Seller Potential Claim by the Seller Releasing Parties
arising from or relating to: (i) any rights or benefits available to any Seller
Releasing Party under this this Agreement, the Escrow Agreement or any related
agreement entered into by the Seller Releasing Parties in connection with the
Acquisition, and (ii) claims that cannot be released as a matter of Law.

 

(b) Release of Claims. Each Company and Purchaser, on behalf of itself and its
predecessors, successors, assigns, their past, present and future officers,
agents directors employees, investors, stockholders Affiliates, administrators,
beneficiaries, and representatives and the beneficiaries, heirs, executors, and
representatives of any of them (the “Purchaser Releasing Parties”), effective as
of the Effective Time, fully, finally and irrevocably releases, acquits and
forever discharges Seller and its Affiliates, officers directors, employees,
attorneys, investment bankers, agents, predecessors, successors and assigns of
Seller, and the beneficiaries, heirs, executors, representatives of any of them
(collectively, the “Purchaser Released Parties”) from any and all Actions,
liabilities, costs and expenses of every kind and nature whatsoever, whether
arising from any express, implied, oral or written Contract or otherwise, known
or unknown, past, present or future, suspected or unsuspected, at law or in
equity, contingent or otherwise (collectively, a “Purchaser Potential Claim”),
that the Purchaser Releasing Parties, or any of them, had, has or may have in
the future against any of the Purchaser Released Parties for any matter, cause
or thing relating to any Company and/or any of the Companies’ Subsidiaries, or
any of their respective employees, officers and directors occurring at any time
at, prior to or after to the Effective Time (subject to the exceptions described
below, the “Purchaser Released Matters”), except that the Purchaser Released
Matters do not include, and nothing in this Agreement will affect or be
construed as a waiver or release by the Purchaser Releasing Parties of, any
Purchaser Potential Claim by the Purchaser Releasing Parties arising from or
relating to: (i) any rights or benefits available to any Purchaser Releasing
Party under this Agreement, the Escrow Agreement or any related agreement
entered into by the Purchaser Releasing Parties in connection with the
Acquisition, and (ii) claims that cannot be released as a matter of Law.

 

-11-

 

 

(c) Covenant Not to Sue. Seller irrevocably covenants, effective as of the
Effective Time, to refrain from, and, if it controls any of the Seller Releasing
Parties, to cause the Seller Releasing Parties to refrain from, asserting any
potential claim or commencing, instituting or causing to be commenced any Action
against any of the Seller Released Parties, before any Government Entity or in
any other forum whatsoever, that arises out of, relates in any way to, or is
based on any of the Seller Released Matters. Each Company and Purchaser
irrevocably covenant, effective as of the Closing, to refrain from, and, if it
controls any of the Purchaser Releasing Parties, to cause the Purchaser
Releasing Parties to refrain from, asserting any potential claim or commencing,
instituting or causing to be commenced any Action against any of the Purchaser
Released Parties, before any Government Entity or in any other forum whatsoever,
that arises out of, relates in any way to, or is based on any of the Purchaser
Released Matters.

 

(d) Release Does Not Constitute an Admission. Seller acknowledges and agree that
this Article 5 will not be deemed or construed at any time to be an admission by
any Seller Released Party of any improper or unlawful conduct. Each Company and
Purchaser acknowledge and agree that Article 5 will not be deemed or construed
at any time to be an admission by any Purchaser Released Party of any improper
or unlawful conduct.

 

(e) Basis of Defense; Attorney Fees. Effective from the Closing, this Section
may be pleaded by the Seller Released Parties or Purchaser Released Parties, as
applicable as a full and complete defense and may be used as the basis for any
injunction against any Action instituted or maintained against them in violation
of this ‎Section , in each case to the extent related to a Seller Released
Matter or Purchaser Released Matter, as applicable.

 

(f) Waiver of Unknown Claims. Seller, each Company and Purchaser, on behalf of
themselves and their respective Seller Releasing Parties or Purchaser Releasing
Parties, as applicable, effective as of the Closing, expressly waives any rights
it may have under any Law that provides that a general release does not or may
not extend to claims that the releasor does not know or suspect to exist in the
releasor’s favor at the time of executing the release. Seller, each Company and
Purchaser each acknowledges, and each of their respective Seller Releasing
Parties or Purchaser Releasing Parties, as applicable, shall be deemed to have
acknowledged, that the inclusion of such unknown potential claims for any Seller
Released Matter or Purchaser Released Matter, as applicable, herein was
separately bargained for and was a key element of the release set forth in this
‎Section 5. Seller, each Company and Purchaser each acknowledges, and their
respective Seller Releasing Parties or Purchaser Releasing Parties, as
applicable, will be deemed to have acknowledged, that it or they may hereafter
discover facts which are different from or in addition to those that they may
now know or believe to be true with respect to any and all Seller potential
claims or Purchaser potential claims, as applicable, released under this
Agreement and agree that all such unknown Seller potential claims or Purchaser
potential claims are nonetheless released and that this Agreement will be and
remain effective in all respects even if such different or additional facts are
subsequently discovered.

 

-12-

 

 

ARTICLE VI

 

CONDITIONS TO CLOSE

 

SECTION 6.01. Conditions to Obligations of Purchaser. The obligations of
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or Purchaser’s waiver, at or prior to the Closing, of
each of the following conditions:

 

(a) All of Seller’s and Companies’ representations and warranties in this
Agreement (considered both collectively and individually) must have been
accurate in all material respects as of the date of this Agreement, and must be
accurate in all material respects as of the Closing Date as if then made;

 

(b) All of the covenants and obligations that the Seller is required to perform
or to comply with under this Agreement on or before the Closing Date (considered
both collectively and individually) must have been duly performed and complied
with in all material respects at Purchaser’s reasonable satisfaction;

 

(c) Since the date of this Agreement, no event or circumstance shall have
occurred that, individually, or in the aggregate, has had or would reasonably be
expected to have a Company Material Adverse Effect;

 

(d) There must not have been made or threatened by any Person who is not a party
to this Agreement any claim asserting that such Person (a) is the holder or the
beneficial owner of, or has the right to acquire or to obtain beneficial
ownership of, any stock of or any other voting, equity or ownership interest in
any Company, or (b) is entitled to all or any portion of the Purchase Price;

 

(e)There must not be in effect any Law or Order that (a) prohibits the
Acquisition or consummation of the transactions contemplated under this
Agreement and (b) has been adopted or issued, or has otherwise become effective,
since the date of this Agreement; and

 

(f) The cash balance of the Companies on the Closing Date shall be at least the
cash balance of the Companies as of December 31, 2018 and the Seller shall
deliver evidence of the foregoing on the Closing Date.



 

-13-

 

 

(g) All inter-Company Indebtedness between the Companies and Seller shall be
deemed cancelled as of the Closing.

 

SECTION 6.02 Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Seller’s waiver, at or prior to the Closing, of each of the
following conditions:

 

(a) All of Purchaser’s representations and warranties in this Agreement
(considered both collectively and individually) must have been accurate in all
material respects as of the date of this Agreement and must be accurate in all
material respects as of the Closing Date as if then made;

 

(b) All of the covenants and obligations that Purchaser is required to perform
or to comply with under this Agreement on or before the Closing Date (considered
both collectively and individually) must have been duly performed and complied
with in all material respects at Seller’s reasonable satisfaction; and

 

(c) There must not be in effect any Law or Order that (a) prohibits the
Acquisition or consummation of the transactions contemplated under this
Agreement and (b) has been adopted or issued, or has otherwise become effective,
since the date of this Agreement.

 

ARTICLE VII

 

TERMINATION

 

SECTION 7.01 Termination Events. Subject to Section 7.02, this Agreement may, by
notice given before or at the Closing, be terminated:

 

(a) by mutual consent of Purchaser and Seller;

 

(b) by Purchaser if Seller has committed a material breach of any provision of
this Agreement, Purchaser has not waived such material breach and Seller has not
cure such material breach within 30 days of receipt of written notice (with
specificity) of such;

 

(c) by Seller if Purchaser has committed a material breach of any provision of
this Agreement, Seller has not waived such material breach and Purchaser has not
cure such material breach within 30 days of receipt of written notice (with
specificity) of such;

 

(d) by Purchaser if the satisfaction of any condition in Section 6.01 is or
becomes impossible (other than through the failure of Purchaser to comply with
its obligations under this Agreement) and Purchaser has not waived such
condition; or

 

(e) by Seller if the satisfaction of any condition in Section 6.02 is or becomes
impossible (other than through the failure of Seller to comply with its
obligations under this Agreement) and Seller has not waived such condition.

 

SECTION 7.02 Effect of Termination. Each Party’s right of termination under
Section 7.01 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of such right of termination will not be an
election of remedies. If this Agreement is terminated pursuant to Section 7.01,
all obligations of the Parties under this Agreement will terminate, except that
the obligations in Sections 8.09, 8.10, 8.11, 8.12, and 8.13 will survive;
provided, however, that if this Agreement is terminated by a Party because of
the breach of the Agreement by another Party or because one or more of the
conditions to the terminating Party’s obligations under this Agreement is not
satisfied as a result of any other Party’s failure to comply with its
obligations under this Agreement, the terminating Party’s right to pursue all
legal remedies, including the right to an immediate refund of any amounts paid
to the other Party under this Agreement, will survive such termination
unimpaired.

 

-14-

 

 

ARTICLE VIII

General Provisions

 

SECTION 8.01 Statutes. Except as otherwise provided in this Agreement, any
reference in this Agreement to a statute refers to such statute and all rules
and regulations made under it, as it or they may have been amended or
re-enacted.

 

SECTION 8.02 Non-Business Days. Whenever payments are to be made or an action is
to be taken on a day which is not a Business Day, such payment shall be made or
such action shall be taken on or not later than the next succeeding Business
Day.

 

SECTION 8.03 Amendments; Waivers. This Agreement may only be amended,
supplemented or otherwise modified by written agreement signed by Seller and
Purchaser. By an instrument in writing, Purchaser or Seller may waive compliance
by the other with any term or provision of this Agreement that such other Party
was or is obligated to comply with or perform. No waiver by a party of any
default, misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent occurrence.
No failure or delay by a party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

 

SECTION 8.04 Assignment. This Agreement and the rights and obligations under
this Agreement shall not be assignable or transferable by any Party (including
by operation of law in connection with a merger or consolidation of such Party)
without the prior written consent of the other Party, such consent not to be
unreasonably withheld. Any attempted assignment in violation of this Section
5.04 shall be void.

 

SECTION 8.05 No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

 

SECTION 8.06 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt), (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested), (c) on the date sent by facsimile (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient, or (d) on the third (3rd) Business Day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 8.06):

 

-15-

 

 

If to Purchaser, to:  

IMN Capital Holdings Inc.

 

Phone:



Attention:

 

with a copy (which will not constitute notice) to:  

IMN Capital Holdings Inc.

 

4900 Hopyard Road, Pleasanton, CA 94588

 

Attention: President

      If to Seller, to:  

GlassBridge Enterprises, Inc.



510 Madison Avenue, Floor 9

New York, NY 10022

Attention: Chief Executive Officer



      with a copy (which will not constitute notice) to:  

Sichenzia Ross Ference LLP

1185 Avenue of the Americas, 37th Floor

New York, New York 10036

Facsimile: (212) 930-9725

Attention: Darrin M. Ocasio

 

or to such other Persons, addresses or facsimile numbers as may be designated in
writing by the Person entitled to receive such communication as provided above.

 

SECTION 8.07 Interpretation; Exhibits and Sections; Certain Definitions.

 

(a) The table of contents and headings herein are for convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions hereof. Where a reference in this
Agreement is made to a Section or Exhibit, such reference shall be to a Section
of or Exhibit to this Agreement unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” A reference in this
Agreement to $ or dollars is to U.S. dollars. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. References to “this Agreement” shall include all Exhibits hereto and
the Company Disclosure Letter.

 

-16-

 

 

(b) The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

(c) For all purposes of this Agreement:

 

“Action” means, any action, suit, inquiry, notice of violation or proceeding
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign)

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with, such
Person. For the purposes of this definition, “control” (including, the terms
“controlling,” “controlled by” and “under common control with”), as applied to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of that Person, whether
through the ownership of voting securities, by Contract or otherwise.

 

“Business Day” means any day, other than Saturday, Sunday or any day on which
banking institutions located in New York City are authorized or required by Law
or other governmental action to close.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contingent Obligation” means any direct or indirect liability, contingent or
otherwise, of that Person with respect to any Indebtedness, lease, dividend or
other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto.

 

“Company Material Adverse Effect” means any event, change, development, effect
or occurrence (an “Effect”) that, individually or together with any other
Effect, is materially adverse to the business, assets, liabilities, results of
operations or condition (financial or otherwise) of any Company, taken as a
whole; provided, however, that in determining whether a Company Material Adverse
Effect has occurred, there shall be excluded any Effect to the extent resulting
from the following: (a) any Effect affecting the businesses or industries in
which such Company operates (including general pricing changes), (b) any change
in general economic or business conditions, including changes in the financial,
securities or credit markets (including changes in interest rates and currency
rates), or changes in such conditions in any area in which such Company
operates, (c) any change in global or national political conditions, (d) the
negotiation, execution, announcement, pendency or performance of this Agreement
and the transactions contemplated by this Agreement, (e) any failure, in and of
itself, of such Company to meet any estimates, expectations, forecasts or
projections, including revenues, earnings or other measures of financial
performance, for any period; provided, however, that the facts and circumstances
underlying any such failure may, except as may be provided in subsections (a),
(b), (c), (d), (f), (g), (h), (i) or (j) of this definition, be considered in
determining whether a Company Material Adverse Effect has occurred, (f) any
change in GAAP or other accounting standards or any change in any Laws or
interpretations thereof, in each case, after the date of this Agreement, (g) any
act of God or any change that is the result of any outbreak or escalation of
acts of war, material armed hostilities or other material international or
national calamity, acts of terrorism or natural disasters, (h) any loss of or
adverse change in the business relationship between any Company, on the one
hand, and Purchaser or any of its Affiliates, on the other hand, (i) any fees,
expenses or change of control payments incurred in connection with this
Agreement and the transactions contemplated by this Agreement or (j) any action
expressly required or permitted by this Agreement, including actions required to
be taken by this Agreement upon the specific request of Purchaser, or the
failure to take any actions due to the restrictions set forth in this Agreement;
except, with respect to clauses (a), (b), (c), (f) or (g), so long as such
changes do not have a disproportionate adverse impact on such Company, taken as
a whole, relative to other businesses of similar size operating in the same
industry in which such Company operates.

 

-17-

 

 

“Consent” means any consent, approval, authorization, permit, clearances,
exemption and notice.

 

“Contracts” means any contracts, agreements, licenses, notes, bonds, mortgages,
deeds, undertakings, indentures, leases or other binding instruments or binding
commitments, whether written or oral.

 

“Copyright Levies” means, for the purposes of this Agreement, the levies on
certain private copyrights on recordable optical media intended to compensate
copyright holders with fair compensation for the harm caused by private copies
made by natural persons of protected works under the European Copyright
Directive, which became effective in 2002 (the “Directive”), which levies are
generally charged directly to the importer of a product upon the sale of the
products, and payers of levies thereby remit levy payments to collecting
societies which, in turn, distribute funds to copyright holders.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.

 

“Governmental Entity” means any international, national, federal, state,
provincial or local governmental, regulatory or administrative authority,
agency, commission, court, tribunal, arbitral body, self-regulated entity or
similar body, whether domestic or foreign.

 

“Hazardous Substance” shall mean (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws, and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.

 

“Indebtedness” means, without duplication (A) all indebtedness for borrowed
money, (B) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services (including, without limitation, “capital
leases” in accordance with Generally Accepted Accounting Principles (GAAP))
(other than trade payables entered into in the ordinary course of business
consistent with past practice), (C) all reimbursement or payment obligations
with respect to letters of credit, surety bonds and other similar instruments,
(D) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses, (E) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to any property or assets
acquired with the proceeds of such indebtedness (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such property), (F) all monetary obligations
under any leasing or similar arrangement which, in connection with GAAP,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in any property or
assets (including accounts and contract rights) owned by any Person, even though
the Person which owns such assets or property has not assumed or become liable
for the payment of such indebtedness, and (H) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (A) through (G) above.

 

-18-

 

 

“Intellectual Property” means all intellectual property and other similar
proprietary rights in any jurisdiction, whether owned or held for use under
license, whether registered or unregistered, including such rights in and to:
(a) patents and applications therefor and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof,
continuing patent applications, reexaminations, and extensions thereof, any
counterparts claiming priority therefrom, utility models, patents of
importation/confirmation, certificates of invention, certificates of
registration and like rights (“Patents”); inventions, invention disclosures,
discoveries and improvements, whether or not patentable; (b) copyrights and all
other similar rights throughout the world; (c) design rights; (d) trade names,
logos, trademarks and service marks, trade dress, certification marks and the
goodwill associated with the foregoing; (e) trade secrets (including, those
trade secrets defined in the Uniform Trade Secrets Act or under similar foreign
statutory and common law), business, technical and know-how information,
databases, data collections and other confidential and proprietary information
and all rights therein; (f) software, including data files, source code, object
code, application programming interfaces, architecture, documentation, files,
records, schematics, computerized databases and other software-related
specifications and documentation; and (g) Internet domain names; and in each
case of (a) to (g) above, including any registrations of, applications to
register, and renewals and extensions of, any of the foregoing with or by any
Governmental Entity in any jurisdiction.

 

“Laws” means any domestic or foreign laws, common law, statutes, ordinances,
rules, regulations, codes, Orders or legally enforceable requirements enacted,
issued, adopted, promulgated, enforced, ordered or applied by any Governmental
Entity.

 

“Liens” means, with respect to any property or asset, all pledges, liens,
mortgages, charges, encumbrances, hypothecations, options, rights of first
refusal, rights of first offer and security interests of any kind or nature
whatsoever.

 

“Litigation” means any action, cause of action, claim, cease and desist letter,
demand, suit, arbitration proceeding, citation, summons, subpoena or
investigation or proceeding of any nature, civil, criminal, regulatory or
otherwise, at law or in equity.

 

“Order” means order, writ, assessment, decision, injunction, decree, ruling or
judgment of a Governmental Entity.

 

“Organizational Documents” means the articles of incorporation, certificate of
incorporation, charter, bylaws, articles of formation, certificate of formation,
regulations, operating agreement, certificate of limited partnership,
partnership agreement, and all other similar documents, instruments or
certificates executed, adopted, or filed in connection with the creation,
formation, or organization of a Person, including any amendments thereto.

 

“Party” means any of Purchaser or Seller, and “Parties” means both of them
collectively.

 

“Payment Occurrence” means the settlement or final adjudication (without any
ability to further appeal by either party) as to all demands, claims,
counterclaims, cross-claims, third-party-claims, damages, fees (including
attorneys’ fees), costs and expenses, brought and raised, on any matters arising
from or related to the Subsidiary Litigation.

 

“Permitted Liens” means (a) statutory Liens for current Taxes or other
governmental charges or assessments not yet due and payable or the amount or
validity of which is being contested in good faith (provided appropriate
reserves required pursuant to GAAP have been made in respect thereof), (b)
mechanics’, carriers’, workers’, repairers’ and similar statutory Liens arising
or incurred in the ordinary course of business for amounts which are not
delinquent or which are being contested by appropriate proceedings (provided
appropriate reserves required pursuant to GAAP have been made in respect
thereof), (c) zoning, entitlement, building and other land use regulations
imposed by Governmental Entities having jurisdiction over such Person’s owned or
leased real property, which are not violated by the current use and operation of
such real property, (d) covenants, conditions, restrictions, easements and other
similar non-monetary matters of record affecting title to such Person’s owned or
leased real property, which do not materially impair the occupancy or use of
such real property for the purposes for which it is currently used in connection
with such Person’s businesses, (e) any right of way or easement related to
public roads and highways, and (f) Liens arising under workers’ compensation,
unemployment insurance, social security, retirement and similar legislation.

 

-19-

 

 

“Permits” means any material certificates, licenses, permits, authorizations and
approvals required by Law in connection with the operation of the business of
any Company as presently conducted.

 

“Person” means any individual, corporation, limited or general partnership,
limited liability company, limited liability partnership, trust, association,
joint venture, Governmental Entity and other entity and group (which term will
include a “group” as such term is defined in Section 13(d)(3) of the Exchange
Act).

 

“Purchaser Material Adverse Effect” means a material adverse effect on the
ability of Purchaser to perform its obligations under this Agreement or on the
ability of Purchaser to consummate the Acquisition and the other transactions
contemplated hereby.

 

“Purchaser’s Knowledge” or “Knowledge of the Purchaser” means the actual
knowledge of the managing member of Purchaser.

 

“Release” means any releasing, disposing, discharging, injecting, spilling,
leaking, leaching, pumping, dumping, emitting, escaping, emptying, seeping,
dispersal, migration, transporting, placing and the like, including without
limitation, the moving of any materials through, into or upon, any land, soil,
surface water, groundwater or air, or otherwise entering into the indoor or
outdoor environment.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller’s Knowledge” or “Knowledge of the Seller” means the actual knowledge of
the executive officers of Seller.

 

“Subsidiary” means, when used with respect to any party, any corporation or
other organization, whether incorporated or unincorporated, a majority of the
securities or other interests of which having by their terms ordinary voting
power to elect a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such party or by any one or more of its
subsidiaries, or by such party and one or more of its subsidiaries.

 

“Subsidiary Litigation” means those lawsuits, claims and other legal proceedings
involving the Companies concerning claims and counterclaims relating to excess
payments made by the Companies relating to Copyright Levies in France and/or the
Netherlands as more fully described in Schedule I to this Agreement.

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

 

-20-

 

 

“Tax Returns” means any return, declaration, report, claim for refund,
information return or statement or other document required to be filed with or
provided to any taxing authority in respect of Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

SECTION 8.08. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Parties. In the event that any
signature is delivered by facsimile transmission or by an e-mail which contains
a portable document format (.pdf) file of an executed signature page, such
signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

 

SECTION 8.09. Entire Agreement; Survival. This Agreement (including the Exhibits
to this Agreement) and the Company Disclosure Letter constitute the entire
agreement among the Parties with respect to the subject matter of this Agreement
and supersede all other prior agreements and understandings, both written and
oral, among the parties to this Agreement with respect to the subject matter of
this Agreement. In the event of any inconsistency between the statements in the
body of this Agreement and the Company Disclosure Letter (other than an
exception expressly set forth as such in the Company Disclosure Letter), the
statements in the body of this Agreement will control.

 

SECTION 8.10. Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

SECTION 8.11. Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York without giving
effect to any choice or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of Laws
of any jurisdiction other than those of the State of New York.

 

SECTION 8.12. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
8.12.

 

-21-

 

 

SECTION 8.13. Consent to Jurisdiction. Each Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York, or, if (and only if) such court lacks subject matter jurisdiction, the
Federal court of the United States of America sitting in New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the agreements delivered in connection herewith or
the transactions contemplated hereby or thereby or for recognition or
enforcement of any judgment relating thereto, and each of the parties hereby
irrevocably and unconditionally (a) agrees not to commence any such action or
proceeding except in the United States District Court for the Southern District
of New York, or, if (and only if) such court lacks subject matter jurisdiction,
the Federal court of the United States of America sitting in New York, and any
appellate court from any thereof, (b) agrees that any claim in respect of any
such action or proceeding may be heard and determined in the United States
District Court for the Southern District of New York, or, if (and only if) such
court lacks subject matter jurisdiction, the Federal court of the United States
of America sitting in New York, and any appellate court from any thereof, (c)
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any such
action or proceeding in the United States District Court for the Southern
District of New York, or, if (and only if) such court lacks subject matter
jurisdiction, the Federal court of the United States of America sitting in New
York, and any appellate court from any thereof and (d) waives, to the fullest
extent permitted by Law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in the United States District Court for the
Southern District of New York, or, if (and only if) such court lacks subject
matter jurisdiction, the Federal court of the United States of America sitting
in New York, and any appellate court from any thereof. Each Party agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.06. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by Law.

 

[signature page follows]

 

-22-

 

 

IN WITNESS WHEREOF, Seller and Purchaser have duly executed this Agreement as of
the date first written above.



 

  GLASSBRIDGE ENTERPRISES, INC.                      By:   Name:   Title:      
  IMN CAPITAL HOLDINGS INC.         By:   Name:   Title:

 

Signature Page to Securities Purchase Agreement

 

 

 



 

Schedule I – Subsidiary Litigation Related to Copyright Levies

 

Company  Jurisdiction  Court or Tribunal  Matter Name
and Identifying
Number  Levy Reimbursement Amount
Claimed  [Other
Information as Applicable] Imation Europe BV  France  Cour D’Appel De Paris 
16/08482 -N°
Portalis 35L7-
V-B7A-BYR7B  Claim: Eur47.2
million
Counter Claim:
Eur18.1 million                     Imation Europe BV  Dutch  District Court of
The Hague  C/09/489719/HA
ZA 15-659  Claim: Eur12.9
million
Counter Claim: Eur2.0 million   

 

-2-

 



 